Citation Nr: 1637119	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO. 12-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder. 

2. Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by pitting edema.

3. Entitlement to service connection for a left ankle disorder. 

4. Entitlement to service connection for bilateral lower extremity disability manifested by pitting edema, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August to December 1995 as part of his service with the United States Army National Guard.  In May 2016, he testified at a Travel Board hearing before the undersigned. A copy of the hearing transcript is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a left ankle disorder and pitting edema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 2006, the RO denied the issues of entitlement to service connection for a left ankle disorder and pitting edema. The Veteran did not initiate an appeal with respect to these issues and the decision became final.

2.  The evidence received since the December 2006 rating decision supports the application to reopen the claims for service connection.  


CONCLUSIONS OF LAW

1. The December 2006 rating decision is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by pitting edema. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components:  first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). 

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran seeks to reopen claims of service connection for a left ankle disorder and pitting edema. In December 2006, the RO denied service connection because the evidence did not demonstrate that the Veteran had current disabilities. In essence, the RO determined that his reported symptoms of pain and swelling did not constitute a disability for compensation purposes. He did not initiate an appeal and the December 2006 rating decision became final. 

Evidence submitted since the December 2006 rating decision includes VA and private treatment records, a March 2014 VA examination report, statements from the Veteran's private physicians, and the Veteran's lay statements, including his testimony at the May 2016 Board hearing. Collectively, the recently-submitted evidence demonstrates continued symptoms of pain and swelling and his continued contentions that his symptoms are related to his active service. In addition, the private treatment records reflect new symptoms of decreased range of motion and ligamentous instability contributing to decreased weight bearing tolerance. Finally, in a June 2016 statement, a former treating physician indicated that "there is a probable causal relation of bilateral pitting edema and ankle injuries as related to [the Veteran's] time in the service."

The recently-submitted evidence documenting continued symptoms is new, in that it was not of record at the time of the prior final denial; however, evidence of current symptomatology was of record at the time of the prior final denial. Additional recently-submitted evidence, however, is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance; specifically, the private treatment records that document objective manifestations of disabilities resulting in functional limitations. 

The new evidence is also material because it relates to unestablished facts that are necessary to substantiate the claims. The new evidence, specifically the private treatment records, demonstrates current disabilities, and the June 2016 statement provides some evidence in support of a causal nexus between the current disabilities and the Veteran's service. Evidence of current disabilities or a causal nexus were not of record at the time of the December 2006 rating decision; therefore, this evidence is material to the claims. 

Regarding the new evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the additional evidence received since the December 2006 rating decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims. The appeals are granted to this extent.

Finally, the Veterans Claims Assistance Act of 2000 enhanced VA's duties to notify a claimant of information and evidence necessary to substantiate a claim and redefined its duty to assist in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). Given the favorable outcome in this decision with respect to the applications to reopen, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


ORDER

New and material evidence having been received, the appeal to reopen a claim of service connection for a left ankle disorder is granted. 

New and material evidence having been received, the appeal to reopen a claim of service connection for a disability manifested by pitting edema is granted. 


REMAND

Although the Veteran has submitted a favorable medical opinion from a private physician, the opinion is not sufficient by itself to establish service connection, as it is not supported by sufficient rationale. Thus, further development is warranted. 

Regarding the left ankle disorder, the evidence reflects that the Veteran has experienced multiple left ankle sprains, including one during his brief period of ACDUTRA and several post-service.  As no current medical opinion adequately discusses his history of ankle sprains, both in-service and post-service, and its relationship to current symptoms, a new examination and medical opinion are required. 

Regarding the bilateral lower extremity pitting edema, the evidence is unclear whether the edema is considered a separate and distinct disability or whether it is part and parcel of another clinical disorder, either related to the ankle or to hypertension or to some other cause.  The medical evidence ascribes the bilateral edema to various causes.  Therefore, a new examination and opinion is needed to assist in determining the nature and etiology of the pitting edema. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an examination to assist in determining the nature and etiology of the left ankle disorder. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The examiner should elicit and document a full and complete history from the Veteran regarding in-service and post-service ankle injuries and symptomatology. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the examiner should provide a current diagnosis for the left ankle disorder and provide the following opinion:

* Is it at least as likely as not (a 50 percent probability or greater) that the left ankle disorder had its onset during a period of ACDUTRA or is otherwise etiologically related to active service?

For the purpose of rendering the above opinion, the examiner should comment on whether the Veteran's recurrent ankle sprains are more appropriately considered as independent events or as chronic residuals of the in-service ankle sprain. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

4. Schedule the Veteran for an examination to assist in determining the nature and etiology of the bilateral lower extremity pitting edema. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should elicit and document a full and complete history from the Veteran regarding in-service and post-service symptomatology. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the examiner should provide the following opinions:

* Does the bilateral lower extremity pitting edema on its own constitute a distinct and separate disability?

* If no, the examiner should identify of which disease process the pitting edema is properly considered a symptomatic manifestation. 

In this regard, the examiner should offer a specific opinion as to whether the pitting edema is considered a symptomatic manifestation of the service-connected hypertension. 

If the pitting edema is a distinct and separate disability, the examiner should provide the following opinions:

* Is it at least as likely as not (a 50 percent probability or greater) that the bilateral lower extremity pitting edema had its onset during service or is otherwise etiologically related to active service?

* Is it at least as likely as not (a 50 percent probability or greater) that the bilateral lower extremity pitting edema is (i) caused or (ii) aggravated by a service-connected disability?

* If the opinion is that the pitting edema was aggravated by a service-connected, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

For the purpose of rendering the above opinions, the examiner should reconcile the conflicting medical opinions of record, to specifically include those of the May 2009 VA examiner, November 2012 private physician, March 2014 VA examiner, and June 2016 private physician. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


